                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                                       MDL Order No. 30
                                       February 5, 2019

    ORDER GOVERNING SCHEDULING OF PHASE 5, GROUP 1 CASE-SPECIFIC
       EXPERT DISCOVERY AND DAUBERT AND DISPOSITIVE MOTIONS

SAYLOR, J.

       This order shall govern case-specific expert discovery and Daubert and dispositive

motions in all Phase 5, Group 1 cases under MDL Order Nos. 25 and 27. Group 2 case-specific

deadlines shall be the subject of a separate, subsequent order.

       1.      Disclosure of Case-Specific Expert Reports and Depositions.

               A.      Plaintiffs’ case-specific expert disclosures under Fed. R. Civ. P. 26(a)(2),

                       including expert reports, shall be served on or before March 1, 2019.

               B.      GSK’s case-specific expert disclosures under Fed. R. Civ. P. 26(a)(2),

                       including expert reports, shall be served on or before March 22, 2019.

               C.      Depositions of case-specific experts shall conclude by May 24, 2019.

               D.      Should any case-specific expert appear in more than one case for a party,

                       the deposing party shall be entitled to (1) a deposition, limited to case-

                       specific opinions only, subject to normal time limits, for the first

                       deposition and (2) a deposition not to exceed 3 hours for any subsequent
                    deposition absent leave of court. In the event the case-specific expert

                    previously offered opinions on generic causation issues and was deposed

                    on those issues, the case-specific expert may not be deposed on those

                    again, except to a limited degree necessary to develop the testimony in a

                    specific case. However, if the case-specific expert offers new and/or

                    different generic causation opinions, the case-specific expert may be

                    deposed on those new and/or different generic causation issues.

      2.      Case-Specific Motions.

              A.    Motions to exclude or limit case-specific expert testimony or opinions

                    pursuant to Fed. R. Evid. 702 or Daubert v. Merrell Dow

                    Pharmaceuticals, Inc., 509 U.S. 579 (1993), and case-specific dispositive

                    motions for any Group 1, Phase 5 case shall be filed by June 21, 2019.

              B.    Responses in opposition shall be filed by July 19, 2019.

              C.    Replies in support shall be filed by July 31, 2019.

So Ordered.



                                                  /s/ F. Dennis Saylor
                                                  F. Dennis Saylor, IV
Dated: February 5, 2019                           United States District Judge




                                              2
